                      Case 4:18-cr-00168-JD Document 4 Filed 03/08/19 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF CALIFORNIA
                                                  PROBATION OFFICE
                                                  1301 Clay Street, Suite 220S
                                                   Oakland, CA 94612-5217
                                                     TEL: (510) 637-3600
                                                     FAX: (415) 581-7420
ANTHONY CASTELLANO                                                                                  JAMES SCHLOETTER
CHIEF U.S. PROBATION OFFICER                                                          . DEPUTY CHIEF U.S. PROBATION OFFICER

AMY RIZOR
ASSISTANT DEPUTY CHIEF U.S. PROBATION OFFICER



                                                      March 7, 2019

        The Honorable James Donato
        United States District Judge

                                                                    RE: Sakander Sultan Amin
                                                                    Docket No. CR 18-0168 JD
                                                                    Travel Request

        Your Honor:

        On April 4, 2013, Mr. Amin was sentenced to 84 months custody and 5 years of supervised
        release by the Honorable Morrison C. England, Jr., in the Eastern District of California, after he
        pled guilty to Conspiracy to Distribute Over 5,000 Grams of Cocaine, in violation of Title 21
        U.S.C., §§ 846 and 841(a)(1), a Class A felony. The following special conditions were ordered:
        Alcohol/drug treatment and testing; access to financial information; standard search; not own or
        possess any firearms, ammunition, destructive devices, or other dangerous weapons; and DNA
        collection.

        Jurisdiction was accepted in the Northern District of California on April 23, 2018.

        Mr. Amin commenced supervision on October 30, 2015. Mr. Amin has remained gainfully
        employed and makes himself available for meetings with the undersigned USPO. In addition,
        numerous home and community contacts have been made with Mr. Amin and his family. He has
        remained in compliance with the terms of supervision with the exception of unauthorized travel
        which the Court took judicial notice of on February 1, 2019. All of his urinalysis tests have been
        negative, he submits timely monthly reports, has fulfilled his financial obligations, and
        consistently remains in contact with this officer.

        Mr. Amin is requesting permission to travel to Cancun, Mexico, from April 13, 2019, to April
        17, 2019. Mr. Amin will be travelling with his fiancé, April Goncalves, and his parents Roian
        and Sultan Amin.
             Case 4:18-cr-00168-JD Document 4 Filed 03/08/19 Page 2 of 2




The undersigned officer recommends that travel be approved.

Respectfully Submitted,                                  Reviewed by:



Constance M. Cook                                        Michael J. Primeau
U.S. Probation Officer                                   Supervisory U.S. Probation Officer


Travel is:

_X_ Approved
___ Denied



March 7, 2019
_____________________________                    ___________________________________
Date                                              James Donato
                                                  United States District Judge
